Name: Council Regulation (EEC) No 2445/81 of 27 July 1981 on the application of Decision No 1/81 of the EEC - Switzerland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  monetary relations;  executive power and public service;  monetary economics;  EU institutions and European civil service
 Date Published: nan

 31 . 8 . 81 No L 247 / 13Official Journal of the European Communities COUNCIL REGULATION (EEC ) No 2445 / 81 of 27 July 1981 on the application of Decision No 1 / 81 of the EEC - Switzerland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European ^ Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Swiss Confederation ( J ) was signed on 22 July-1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 81 further amending Article 8 of that Protocol ; Decision No 1 / 81 of the EEC - Switzerland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in - the Official Journal of the European Communities . It shall apply from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (') OJ No L 300 , 31 . 12 . 1972 , p . 189 .